Title: To Benjamin Franklin from William Alexander, 24 May 1777
From: Alexander, William
To: Franklin, Benjamin


My Dear Sir
Dijon 24 May 1777
Your letter of the 8th Instt. came duely to hand. I do not wonder that M. Du bourg thought my terms too high, and I doubt not but he will get many Cheaper Undertakers. May They prove good and Cheap for his Sake. His affairs have afforded me some hours amusement which I do not regret.
I see you have a bad opinion of our ministerial news, but by letters I have to day we are promisd from the highest authority in England Good news this summer, tho’ my friend notices That they seemd to be Utter’d, with rather less Confidence than last year about this time. I see you have made my old friend Lee a Minister at Madrid, I think he has very much the Air and Manners of a Spainiard, when he is not angry.
Your ideas of the Copartnary for our friend Williams are Entirely the same with mine which I have wrote to Him, I Suspect you and I woud seldom differ in any point where both of us understood it equally. Pray Do you know any thing of the Comte de Rostaing? I have lived in some intimacy with Him, and in talking of Maritime Affairs, He told me he knew a method of destroying ships with Certainty in any River or roadstead where there was a current or tide. Subject to no disappointment or discovery untill the event took place. This from my knowledge of the Man I pay great regard to. Set your mind to work on this problem. Monsr. de Rostaing is a Genl. officer of artilery, but his knowledge is not Confined to that department.
The Girls join me in the most affectionate Compliments to you and your Grandson and I ever am with the most thorough Esteem Dear Sir Your most obedient humble servant
W Alexander
 
Addressed: A Monsieur / Monsieur Franklin / a L’hotel d’Hambourg / Rue Jacob / a Paris
Notation: W. Alexander Dijon 24 May. 77.
